Citation Nr: 0920092	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for macular 
degeneration.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for skin 
cancer.

3.  Entitlement to service connection for macular 
degeneration.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1951 to November 1953.  He also had national guard and 
military reserve service until January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for macular 
degeneration and skin cancer are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  An April 1997 rating decision denied entitlement to 
service connection for macular degeneration and skin cancer; 
the Veteran was notified but did not appeal.

3.  Evidence added to the record since the April 1997 rating 
decision as to the issues of entitlement to service 
connection for macular degeneration and skin cancer is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for 
entitlement to service connection for macular degeneration is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  New and material evidence was received and the claim for 
entitlement to service connection for skin cancer is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in January 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the January 2007 RO letter.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by the January 2007 correspondence.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 1997 rating decision the RO denied entitlement to 
service connection for macular degeneration and skin cancer.  
The evidence of record at that time included active and 
military reserve service treatment records, VA treatment and 
examination reports, private medical records and medical 
opinion, and the Veteran's statements in support of the 
claims.  Medical opinions of record indicated the Veteran's 
macular degeneration and skin cancer were related to sun 
exposure.  The RO, however, found the evidence did not 
demonstrate a present disability was related to service and 
that service treatment records revealed no treatment for 
these disorders.  The Veteran did not appeal and the 
decisions became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

The evidence added to the record since April 1997 included 
service records showing the Veteran served in North Africa 
from July 1951 to January 1953.  The Veteran also provided 
additional statements describing his sun exposure as a 
mechanic during service in North Africa.  He denied treatment 
for these disorders during service, but asserted that, in 
essence, initial sun damage was caused during active service.  
In a September 2006 private medical opinion, P.S.M., M.D., 
stated that it was possible that if excessive ultraviolet 
light exposure occurred while the Veteran served in North 
Africa it may have contributed to his diagnosis of macular 
degeneration in 1980.  This is different from the 1996 
statement of Dr. M, which did not mention the Veteran's duty 
in North Africa.  A November 2006 private medical opinion 
from S.F., M.D., reported the Veteran had excess sun exposure 
as a youth and that he had worked outdoors as an adult.  It 
was noted, erroneously, that he spent three to four years 
during service in the sun in Africa.  It was the opinion of 
Dr. S.F. that it was likely that the three to four years in 
the very strong African sun played some role in the 
development of the present skin cancer and precancers.

Based upon a comprehensive review, the Board finds the 
evidence as to the claims for macular degeneration and skin 
cancer is neither cumulative nor redundant of the evidence of 
record and raises a reasonable possibility of substantiating 
the claims.  The credibility of evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus, 3 Vet. App. at 513.  Therefore, these claims must be 
reopened.  The issues of entitlement to service connection on 
the merits are addressed in the remand section of this 
decision.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for macular degeneration; 
to this extent the appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for skin cancer; to this 
extent the appeal is granted.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in January 2007.  He was also notified that the VCAA applied 
to all elements of a claim by that correspondence.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, although private medical opinions relate the 
disorders on appeal to service, the opinions were apparently 
based upon erroneous information as to the length of service 
in North Africa.  The VA medical opinions of record did not 
address the issue of service-related etiology.  Therefore, 
the Board finds further development is required for adequate 
determinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination by an ophthalmologist or 
other appropriate medical specialist for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that macular 
degeneration was a result of sun exposure 
during active service including 
approximately 18 months in North Africa.  
The opinion should be reconciled with the 
September 2006 private medical opinion of 
Dr. P.S.M.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran should be scheduled for a 
VA examination by a dermatologist or 
other appropriate medical specialist for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that skin 
cancer was a result of sun exposure 
during active service including 
approximately 18 months in North Africa.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   The opinion 
should be reconciled with the November 
2006 private medical opinion of Dr. S.F. 
which related the disorder to a three to 
four year history of exposure to the very 
strong African sun.  It should be noted, 
however, that service records show the 
Veteran served approximately 18 months in 
North Africa.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


